Case: 20-20408     Document: 00516038175         Page: 1     Date Filed: 10/01/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                   October 1, 2021
                                  No. 20-20408
                                                                    Lyle W. Cayce
                                                                         Clerk
   John Anthony Buchanan,

                                                           Plaintiff—Appellant,

                                       versus

   Coronda Harris; Detention Officer Wang, #130996;
   Nurse Brandi Hawking; Deputy Sheriff Sergeant J.
   Wheeler; William Laws; Detention Officer W. Gibson;
   Detention Officer Sergeant Pickens-Wilson; Detention
   Officer Mendoza,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Southern District of Texas
                              USDC 4:19-CV-4571


   Before Jones, Southwick, and Costa, Circuit Judges.
   Per Curiam:*
          John Buchanan awaits trial at the Harris County Jail. His leg was
   amputated below the knee eight years ago, so he requires an accessible cell


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20408      Document: 00516038175           Page: 2   Date Filed: 10/01/2021




                                     No. 20-20408


   with handrails on the sink, shower, and toilet, as well as a shower chair and a
   low bunk bed. Alleging that jail officials disregarded his needs and unlawfully
   transferred him to an inaccessible unit, Buchanan brought this lawsuit. In
   deciding whether Buchanan has plausibly alleged a violation of the Americans
   with Disabilities Act (ADA), we must also decide whether Buchanan has
   alleged the “physical injury” that the Prison Litigation Reform Act (PLRA)
   requires for the recovery of damages for mental or emotional injuries. We
   conclude that Buchanan has alleged a physical injury and failure to
   accommodate.
                                           I.
          For the first ten months of his detention, Buchanan stayed in Harris
   County Jail Unit 2H1, a unit equipped with handrails and a low bunk. One
   morning around 5:00 a.m., a jailer woke Buchanan up and asked him to
   respond to allegations that he had violated disciplinary rules. Buchanan did
   not understand what he was being accused of, so he asked another officer for
   a copy of the allegations against him. That officer said she did not know what
   paperwork Buchanan was referring to. Buchanan asked to file a grievance for
   the jail’s failure to serve him with a copy of his alleged rules violation and
   asked to speak with the shift supervisor.
          About five hours later, a third officer rewoke Buchanan and told him
   to pack his belongings for a transfer to the “D-pod” housing unit. During
   the transfer period that followed, Buchanan noted his medical needs and
   asked why he was being transferred out of his accessible unit.            The
   classification officer responded that he needed Buchanan’s old cell for a
   “seventy-five-year-old man with glaucoma.” When Buchanan arrived at the
   new unit, he tried to refuse the inaccessible housing and asked the officer
   stationed there for help to no avail.




                                            2
Case: 20-20408         Document: 00516038175             Page: 3       Date Filed: 10/01/2021




                                         No. 20-20408


             The D-pod does not have handrails on the toilets, accessible sinks, or
   showers with chairs or handrails—all things that Buchanan relies on to take
   care of himself. Nor did D-pod have a bottom bunk for Buchanan. As a
   result, Buchanan experienced pain and discomfort when using the toilet and
   trying to shower. His inability to properly bathe led to skin sores on the part
   of his leg that fits into his prosthetic.
             The day after his transfer, Buchanan filed an administrative complaint
   alleging ADA violations. Four days after the complaint, he was given a
   “flimsy” chair for use in the shower but still did not have access to handrails,
   toilet and sink supports, or a bottom bunk.
             Buchanan sued in federal district court, alleging ADA, Fourteenth
   Amendment, and First Amendment violations and seeking both injunctive
   and compensatory relief. While his case was pending, he was transferred
   back to the accessible Unit 2H1.
             The district court dismissed the case before service under the
   screening provisions of the Prison Litigation Reform Act (PLRA). It held
   that Buchanan could not seek compensatory damages because he had not
   shown a more-than-de-minimis physical injury and could not seek injunctive
   relief because his reassignment to the accessible unit rendered his claims
   moot. 1       The court also addressed the merits of the ADA claim, first
   recognizing that individuals cannot be liable under the ADA, see Smith v.
   Hood, 900 F.3d 180, 184 n.6 (5th Cir. 2018), but treating the official capacity
   claims as ones brought against the public entity. The court ruled that
   Buchanan did not state an ADA claim because the defendants reasonably




             1
            We affirm the district court’s holding that the claim for injunctive relief is moot
   now that Buchanan is no longer in the cell that he contends is not ADA-compliant.




                                                3
Case: 20-20408        Document: 00516038175             Page: 4      Date Filed: 10/01/2021




                                        No. 20-20408


   accommodated Buchanan’s disability. The court also rejected Buchanan’s
   due process and retaliation claims. 2
            We affirm the dismissal of the due process and retaliation claims
   essentially for the reasons stated by the district court. For the reasons
   discussed below, however, the ADA claim should proceed past the pleading
   stage.
                                             II.
            When a district court dismisses a case under the screening provisions
   of the PLRA as both frivolous and as failing to state a claim, we review the
   dismissal de novo, using the same standard of review as a 12(b)(6) dismissal.
   Samford v. Dretke, 562 F.3d 674, 678 (5th Cir. 2009); see 28 U.S.C.
   §§ 1915(e), 1915A(b). We will uphold a dismissal based upon failure to state
   a claim if, taking all the factual allegations as true, the pleadings do not state
   a claim that is plausible on its face. Bell Atl. Corp. v. Twombly, 550 U.S. 544,
   555, 570 (2007). We will affirm the dismissal of a claim as frivolous if it lacks
   “any arguable basis in law or fact.” Samford, 562 F.3d at 678 (citation
   omitted). Those deficiencies do not exist for Buchanan’s ADA claim at this
   early stage of the case.
            First, Buchanan does meet the PLRA’s “physical injury”
   requirement for claims seeking certain damages. See 42 U.S.C. § 1997e(e).
   The statute prevents a prisoner from bringing a federal suit “for mental or
   emotional injury suffered while in custody without a prior showing of
   physical injury.” 42 U.S.C. § 1997e(e). Because the PLRA does not define
   “physical injury,” over twenty years ago we applied then-existing Eighth
   Amendment principles to hold that the law requires plaintiffs to allege “more


            2
            The district court also dismissed Buchanan’s equal protection and excessive force
   claims, but he does not appeal those rulings.




                                               4
Case: 20-20408        Document: 00516038175        Page: 5    Date Filed: 10/01/2021




                                    No. 20-20408


   than de minim[i]s” injury though the injury “need not be significant.” Siglar
   v. Hightower, 112 F.3d 191, 193 (5th Cir. 1997). The Supreme Court has since
   clarified that Eighth Amendment excessive-force claims do not hinge solely
   on the extent of the injury alleged—although the degree of injury the plaintiff
   sustained is relevant, it is the nature of the force imposed “that ultimately
   counts.” Wilkins v. Gaddy, 559 U.S. 34, 37–38 (2010). But we are not sure
   this line of cases matters when the prisoner is bringing an ADA claim that
   does not require a showing of excessive force or deliberate indifference.
          Looking solely at the language of the PLRA, Buchanan’s allegations
   easily surmount its “physical injury” requirement. He alleges that due to the
   lack of an accessible shower, he sustained skin sores on his leg at the site
   where the rubber sleeve of his prosthetic fits onto the skin. For a leg amputee,
   skin health is “of utmost importance” and even small lesions may “become
   an extensive disorder that will seriously threaten” the amputee. S. William
   Levy, Skin Problems of the Leg Amputee, 4 Prosthetics & Orthotics
   Int’l 37, 37, 43 (1980). Buchanan’s skin sore allegations, if proven, are a
   physical injury that allows him to recover damages.
          Buchanan has also plausibly alleged a failure to accommodate his
   disability. The ADA requires public entities, including jails and prisons, to
   make “reasonable accommodations for disabled individuals.” Cadena v. El
   Paso County, 946 F.3d 717, 723 (5th Cir. 2020) (internal quotations omitted).
   The district court held that Buchanan’s claim failed because the jail
   reasonably accommodated his disability when it provided a shower chair and
   later moved Buchanan to a more accessible housing unit, Unit 3F, about five
   weeks after Buchanan had left his original, accessible unit.         Buchanan
   counters that the jail failed to reasonably accommodate him during the
   approximately four months before he was ultimately returned to his original
   accessible unit.




                                          5
Case: 20-20408      Document: 00516038175           Page: 6    Date Filed: 10/01/2021




                                     No. 20-20408


          The complaint plausibly alleges a failure to accommodate. After
   Buchanan was transferred to the D-pod, he immediately told a jailer that the
   unit did not meet his needs, soon after that filed an internal grievance, and
   finally submitted a “reasonable accommodation request.” For five days, he
   experienced great discomfort and pain every time he needed to shower,
   which resulted in the skin sores. The jail then gave him a “flimsy” chair to
   use in the shower. But even after that, the lack of grab bars on the toilet and
   sink caused Buchanan to experience pain every time he needed to use the
   toilet. He also continued to lack an accessible bed. Courts have recognized
   that these types of accommodations may be necessary for disabled inmates.
   See Jaros v. Ill. Dep’t of Corr., 684 F.3d 667, 669, 672 (7th Cir. 2012) (finding
   plausible failure-to-accommodate claim because prison deprived plaintiff of
   toilet and shower grab bars); Kiman v. N.H. Dep’t of Corr., 451 F.3d 274, 290
   (1st Cir. 2006) (denying summary judgment to defendants on failure-to-
   accommodate claim because prison did not give access to shower chair or
   lower bunk); see also Bradley v. Puckett, 157 F.3d 1022, 1024–26 (5th Cir. 1998)
   (explaining that lack of shower chair supported Eighth Amendment claim).
   How long Buchanan was in a unit that lacked the accommodations he alleges
   he needs is difficult to determine from the pleadings. But even taking the
   shorter period of five weeks, that is sufficient to allege an ADA violation. See
   Cadena, 946 F.3d at 721 (holding that two-day deprivation of wheelchair
   precluded summary judgment).
          We thus reverse the district court’s dismissal of Buchanan’s ADA
   claims brought against the defendants in their official capacity.
                                        ***
          The judgment of the district court is AFFIRMED IN PART and
   REVERSED IN PART. The ADA claim is REMANDED for further
   proceedings.




                                          6